Jenkins, P. J.
The exception in the instant ease is to the refusal of the judge of the superior court to sanction a petition for certiorari. The petition recites that a judgment was rendered against the petitioner by the trial judge in the municipal court of Savannah on March 26, 1931; that thereafter a motion for a new trial was made by petition, which was overruled before the full bench of said municipal court on June 5, 1931. The grounds of the motion for a new trial are not set forth. The petition for certiorari was presented and sanction refused on July 3, 1931. Held: Since the petition for certiorari, in so far as it sought to review
the judgment of the trial judge in the municipal court, came too late, not having been presented within thirty days from the date of such judgment, and in so far as it sought to review the judgment of the municipal court denying a new trial it presented nothing for consideration, the grounds of the motion for new trial nowhere appearing from the petition for certiorari. The judge of the superior court properly refused to sanction the petition. Reese v. Miller, 33 Ga. App. 442 (126 S. E. 904) ; Columbia Bldg. & Loan Asso. v. Roberts, 44 Ga. App. 314 (161 S. E. 291). Judgment affirmed.

Stephens and Sutton, JJ., concur.